Porter, J.
(concurring specially) : The decision in The State v. Rambo, 69 Kan. 777, 77 Pac. 563, if strictly adhered to would reverse the judgment in this case. Adherence to its doctrine would make it an easy matter to overturn a verdict of guilty in almost every case where the defendant fails to testify in his own behalf. The decision has never been followed, and I doubt if it ever will be. It has never met with the sanction and approval of the bench and bar, but on the contrary has been the subject of much criticism by judges and lawyers throughout the state. The language of the statute must be given a reasonable construction, not a literal one, because that leads to a manifest absurdity. Whenever a person charged with a crime fails to testify in his own behalf nothing is more natural than for jurors, courts and everyone to wonder why it is, and to consider his failure to testify as a circumstance against him. Legislative enactments can not repeal the law of gravitation, and a rule declaring that water shall run up in place of down hill would constitute no more of a brutum fulmen than section 215 of the criminal code forbidding courts or jurors to consider the fact that the defendant in a criminal action has failed to testify in his own behalf, if we give to this statute its literal meaning.
In The State v. Brooks, 74 Kan. 175, 85 Pac. 1013, it was said in the opinion:
“The prohibition can not reasonably be construed as absolutely forbidding the court and jury to take any thought whatever regarding such omission of the defendant — to deny it entrance to the mind in any aspect. Such a requirement would be impracticable. The very reference to the matter in the instructions of the court would be a violation of the law under such a construction. The statute provides that the prosecuting attorney must not refer to the circumstance that the defendant has not testified, but the language with regard to the court and jury is different; they must not *247consider it — that is, give weight to it in arriving at a decision, attach to it the force of evidence, or draw any inference from it.” (p. 179.)
I think this is the time and place to overrule The State v. Rambo, supra.